           Case 1:20-cv-09640-LGS Document 11 Filed 02/23/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
 K.B., individually and on behalf of J.B., a child             :
 with a disability,                                            :
                                              Plaintiffs,      :
                                                               :      20 Civ. 9640 (LGS)
                            -against-                          :
                                                               :            ORDER
                                                               :
 NEW YORK CITY DEPARTMENT OF                                   :
 EDUCATION,                                                    :
                                              Defendant. :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, Defendant filed its answer to Plaintiffs’ Complaint on February 22, 2021

(Dkt. No. 10). It is hereby

        ORDERED that by March 17, 2021, Plaintiffs shall file a motion for summary

judgment, not to exceed 25 pages. By April 7, 2021, Defendant shall file the opposition and any

cross-motion for summary judgment, not to exceed 30 pages. By April 21, 2021, Plaintiffs shall

file a reply and opposition to Defendant’s cross-motion for summary judgment if any, not to

exceed 15 pages. By May 5, 2021, Defendant shall file a reply in support of the cross-motion for

summary judgment, if any, not to exceed 10 pages. Notwithstanding these page limits, each

party has discretion over how to allocate its respective 40 pages total of briefing across its two

briefs, provided neither party exceeds the 40 pages of briefing total. It is further

        ORDERED that the parties shall Bates-stamp the administrative record (the “Record”)

such that each page has a unique Bates number. It is further

        ORDERED that, in lieu of separate Local Rule 56.1 statements, the parties shall file a

joint statement of undisputed facts (“Joint Statement”), with citations to the Bates-stamped
          Case 1:20-cv-09640-LGS Document 11 Filed 02/23/21 Page 2 of 2




Record, by the time that the first brief is due. The parties shall indicate any disputed facts

clearly in the Joint Statement. It is further

       ORDERED that, within two days of the cross-motions being fully briefed, the parties

shall email to Chambers a text-searchable copy of the Bates-stamped Record and a Word version

of the Joint Statement. Except as provided here, the parties shall follow the Individual Rules and

Emergency Rules and Practices in Light of COVID-19.

       No extensions will be granted absent extraordinary circumstances.

Dated: February 23, 2021
       New York, New York




                                                 2
